Name: Commission Regulation ( EEC ) No 13/92 of 6 January 1992 on the supply of refined sunflower oil as food aid
 Type: Regulation
 Subject Matter: America;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 2/8 Official Journal of the European Communities 7. 1 . 92 COMMISSION REGULATION (EEC) No 13/92 of 6 January 1992 on the supply of refined sunflower oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Cduncil Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 1 250 tonnes of refined sunflower oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Refined sunflower oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in an Member States . Done at Brussels, 6 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p . 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 108 . 7. 1 . 92 Official Journal of the European Communities No L 2/9 ANNEX LOT A 1 . Operation No ('): 1473/90 2. Programme : 1990 3 . Recipient (6) : Nicaragua 4. Representative of the recipient (2) : Enimport (Sr Wilfredo Delgado), Carretera a Masaya, Frente a Camino de Oriente, Managua ; tel . 67 10 32 ; fax 74688 5. Place or country of destination : Nicaragua 6. Product to be mobilized : sunflower oil 7 . Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIAl.b) 8 . Total quantity : 1 250 tonnes 9. Number of lots : one 10 . Packaging and marking : see OJ No C 114, 29. 4. 1991 , p. 1 . (under III.A.2.1 , IILA.2.3 and III.A.3) 200-litre metal casks Markings in Spanish 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  1 5 . Port of landing : San Juan del Sur 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 . 2  22. 2. 1992 18 . Deadline for the supply : 15. 3 . 1992 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 21 . 1 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 4. 2. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 2  7. 3 . 1992 (c) deadline for the supply : 29 . 3 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 2. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9 . 3  21 . 3 . 1992 (c) deadline for the supply : 12. 4. 1992 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders O : Bureau de l 'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25 . Refund payable on request by the successful tenderer (4) :  No L 2/ 10 Official Journal of the European Communities 7. 1 . 92 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine 131 levels. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (6) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.